Name: Commission Regulation (EC) No 739/2004 of 21 April 2004 adjusting the total quantities referred to in Article 3 of Council Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector
 Type: Regulation
 Subject Matter: EU finance;  processed agricultural produce;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32004R0739Commission Regulation (EC) No 739/2004 of 21 April 2004 adjusting the total quantities referred to in Article 3 of Council Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector Official Journal L 116 , 22/04/2004 P. 0007 - 0008Commission Regulation (EC) No 739/2004of 21 April 2004adjusting the total quantities referred to in Article 3 of Council Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3950/92 of 28 December 1992 establishing an additional levy in the milk and milk products sector(1), and in particular Articles 3(2) and 4(2) thereof,Whereas:(1) Article 3(2) of Regulation (EEC) No 3950/92 provides that the guaranteed total quantities for Finland may be increased to compensate "SLOM" producers, up to a maximum of 200000 tonnes. In accordance with Article 6 of Commission Regulation (EC) No 671/95 of 29 March 1995 on the assignment of specific reference quantities to certain producers of milk and milk products in Austria and Finland(2), Finland has notified the quantities concerned for the 2003/2004 marketing year.(2) Article 4(2) of Regulation (EEC) No 3950/92 provides that the individual reference quantities are increased or established at the duly justified request of producers to take account of changes affecting their deliveries and/or direct sales and that the increase or establishment of such a reference quantity is subject to a corresponding reduction or cancellation of the other reference quantity the producer owns.(3) These adjustments may not lead to an increase, for the Member State concerned, in the sum of the deliveries and direct sales referred to in Article 3 of Regulation (EEC) No 3950/92. Where the individual reference quantities undergo a definitive change, the quantities referred to in Article 3 are adjusted accordingly.(4) In accordance with Article 15(1)(c) of Commission Regulation (EC) No 1392/2001 of 9 July 2001 laying down detailed rules for applying Council Regulation (EEC) No 3950/92 establishing an additional levy on milk and milk products(3), Belgium, Denmark, Germany, Spain, France, Ireland, Italy, the Netherlands, Austria, Portugal, Finland and the United Kingdom have notified quantities which have undergone a definitive change in accordance with the second subparagraph of Article 4(2) of Regulation (EEC) No 3950/92.(5) The total quantities applicable for the period from 1 April 2003 to 31 March 2004 laid down in point (c) of the Annex to Regulation (EEC) No 3950/92 should therefore be adjusted.(6) Regulation (EEC) No 3950/92 should be amended accordingly.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 3950/92 is hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 405, 31.12.1992, p. 1. Regulation last amended by Commission Regulation (EC) No 572/2003 (OJ L 82, 29.3.2003, p. 20).(2) OJ L 70, 30.3.1995, p. 2. Regulation amended by Regulation (EC) No 1390/95 (OJ L 135, 21.6.1995, p. 4).(3) OJ L 187, 10.7.2001, p. 19.ANNEXIn point (c) of the Annex to Regulation (EEC) No 3950/92, the information concerning the reference quantities for Belgium, Denmark, Germany, Spain, France, Ireland, Italy, the Netherlands, Austria, Portugal, Finland and the United Kingdom is replaced by the following:>TABLE>